_
La . f
AQ 245B. (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) moe Page 1 of yLU

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
‘ Vv. ‘ (For Offenses Committed On or After November 1, 1987)
- Adan Salinas-Camacho Case Number: 3:19-mj-22394

 

L. Marcel Stewart

’ Defendant’s Atforney

 

 

REGISTRATION NO. 85786298
THE DEFENDANT: |

 

: ‘ wos DAA ye 7 COURT
pleaded guilty to count(s) 1 of Complaint = ict. DE CAMFORNIA
bEPUTY

 

 

L] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): ~

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C] The defendant has been found not guilty on count(s) | ‘
C Count(s) _. . dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

fan TIME SERVED C] | days

 

2] Assessment: $10 WAIVED Fine: WAIVED

J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in |
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT 1S ORDERED that the defendant shall notify the United States Attorney for this district withini 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

en

HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Recetved

 

Clerk’s Office Copy | | | 3:19-mj-22394

 

 
